 546DECISIONSOF NATIONALLABOR RELATIONS BOARDWarren W.Parke,d/b/a Parke Coal Company andUnited Mine Workers of America,Petitioner. Case25-RC-5882July 28, 1975DECISION AND DIRECTION OF SECONDELECTIONBY CHAIRMANMURPHY ANDMEMBERS FANNINGAND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 25 on December 13, 1974, an election bysecret ballot was conducted on December 23, 1974,under his direction and supervision among the em-ployees in the stipulated unit.' At the conclusion ofthe election, the parties were furnished with a tally ofballots which showed that there were approximately16 eligible voters and 15 cast ballots, of which 6 werefor, and 8 against, the Petitioner. There was one chal-lenged ballot, a number insufficient to affect the re-sults of the election. Thereafter, the Petitioner filedtimely objections to conduct affecting the results ofthe election.Pursuant to the provisions of Section 102.69 of theBoard's Rules and Regulations, Series 8, as amended,the Regional Director caused an investigation to bemade of the objections. Thereafter, on February 5,1975, the Regional Director issued and served on theparties his Report on Objections. In his report, theRegional Director recommended to the Board thatall objections be overruled, and that the appropriatecertification be issued. Thereafter, the Petitioner filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Regional Director'sreport,' the Petitioner's exceptions, the Employer'sanswering brief, and the entire record in this caseand makes the following findings and conclusions:In the course of the Regional Director's investiga-tion of the objections which Petitioner initially filedThe parties stipulated that the following unit was appropriateAll full-time and regular part-time production and maintenance em-ployees of the Employer'sPetersburg, Indiana mine including truckdrivers and equipment operators,but excluding all office clerical em-ployees, all professional employees,allguards and supervisors as de-fined in the Act2 In the absence of exceptions thereto, the Board adopts,pro forma,theRegional Director's recommendation that the Petitioner'sObjections I and2 be overruledto the election,the Petitioner alleged certain addi-tional objectionable conduct.In support of this alle-gation,Petitioner proffered two witnesses who testi-fied in pertinent part that at a meeting of employeeson December21, 1974,the Employer said, amongother things,that "if the union won the election, hedidn't know how long he could operate"; and that inresponse to an employee's inquiry about insurancebenefits, which the Employer had allegedly promisedprior to the filing of the petition,3 the Employer said"we are still going to get it."The Regional Director found that "nothing con-tained in the testimony of [the two witnesses] indi-cates that any objectionable statements were made atthe December 21, 1974 meeting." With respect to theEmployer's promise to implement insurance benefits,theRegional Director concluded"there is no evi-dence that the Employer did any more than continuein its promise made to employees, before the petitionwas filed.Such consistent action cannot be viewed asobjectionable, especially in that an employee's ques-tionprompted the reply."We disagree on bothcounts.In our view, the Employer's statementthat "if theunion won the election, he didn't know how long hecould operate" constituted an implied threat of plantclosure.Contrary to our dissenting colleague, we donot find this testimony in conflict with the testimonyof another employee that the Employer said duringthe course of the December 21 meeting that "if theunion won the election he did not know how longthey would let us work before they closed us down."For, the threat that the plant would be closed by theEmployer was clear in either statement whethercouched in terms of direct Employer action or Em-ployer action induced byanimus towardthe Unionand the employees, and neither witness contradictedthe testimony of the other. Accordingly, we cannotagree with our dissenting colleague that a furtherhearing is necessary.As was stated by the Supreme Court inN. L. R. B. v.Gissel Packing Co., Inc.,"the standard to be used inevaluating employer predictions as to the adverse ef-fects of unionization is that "the prediction must becarefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrablyprobable consequences beyond his control ...."There is no evidence here that the Employer's state-ment was based on fact, or that the possibility ofplant closure was a demonstrably probable conse-3Petitioner alleged in its Objection I that on November 8, 1974, the Em-ployer promised employees insurance benefits and a possible wage increaseThe Regional Director recommended this objection be overruled because"this conduct occurred,if it occurred, prior to the filing of the petition." Noexceptions were filed to this recommendation.4 395 U.S. 575, 618 (1969). PARKE COAL COMPANYquence of such fact beyond his control. In these cir-cumstances,we conclude that thestatement was animplied threat of plant closure for the purpose of in-ducing the employees to vote against the Union inthe forthcoming election. As such, it constituted in-terference with a free choice by employees in theelection.'Further, we find that the Employer's promise ofinsurance benefits to employees during that samemeeting constituted a promise of benefits for the pur-pose of inducing employees to abandon their supportfor the Union. The evidence adduced during the Re-gional Director's investigation establishes that uponlearning of the Union's organizational activities theEmployer, on November 8, 1974, promised its em-ployees higher wages and insurance benefits, and atthe same time told the employees that it would notrun a unionmine.Because thisincident occurredprior to the filing of the petition, under long-estab-lished Board precedent it could not be specificallyrelied upon as grounds for objection to the election.'However, theIdeal Electricrule does not precludeconsideration of these statements in evaluating state-ments made during the critical period. As the Boardstated inStevenson Equipment Company,174 NLRB865 at 866, fn. 1 (1969), although "the rule inIdealElectric andManufacturing Company,134NLRB1275, forbids specific reliance upon prepetition con-duct as grounds for objecting to an election, suchconduct may properly be considered insofar as itlends meaning and dimension to related postpetitionconduct."Thus, considering the Employer's promise of in-surance benefits for employees in response to anemployee's question at the December 21 meeting, in5See, e.g.,Wabash Transformer Corp., Subsidiary ofWabashMagnetics,Inc., 215 NLRB No. 101 (1974) (ALJD).6The Ideal Electric and Manufacturing Company,134 NLRB 1275 (1961).547light of the initial promise the Employer made toprovide such benefits in response to the Union's or-ganizing effort, it is clear that the Employer was sim-ply reaffirming its initial promise to provide higherinsurance benefits in order to induce the employeesto reject the Union.We do not see the situation presented here as sub-stantially different from those cases where an em-ployer, in response to a union's organizational effortsamong its employees, accelerates a plan to grant awage increase by granting it during the critical pre-election period. In those cases, the Board has repeat-edly held the grant to be unlawful, even though theemployer's decision to make the grant was made inthe pre-critical period, because the decision wasmade or accelerated to counteract the Union's orga-nizational efforts and therefore was unlawfully moti-vated? As the Board stated inUnited Foods, Inc.,170NLRB 1489, 1490 (1968):[A]lthough the decision to grant the increase wasmade prior to the filing of the RC petition, thelater statements concerning the "wage increase"occurred after the filing of the petition and con-stitute an independent basis supporting the TrialExaminer's finding, which we adopt, that Re-spondent engaged in conduct requiring that theelection be set aside.The Ideal Electric and Man-ufacturing Company,134 NLRB 1275.The reaffirmance of the promise, we think, is no lessobjectionable than the original promise and has thesame effect with respect to influencing the employ-ees' determination as to whether they need represen-tation or not .87 See,e.g,Bechtel Corporation,200 NLRB 975, 978-979 (1972);ScantlmElectronics, incorporated,201 NLRB 888, 891 (1973)8United Foods, Inc, supra 548DECISIONSOF NATIONALLABOR RELATIONS BOARDFor all the abovereasons,we find, contrary to theRegional Director, that the Employerengaged in ob-jectionable conduct byits statements to employees atthe December21 meetingit held with employees. Ac-cordingly, we herebysustain the Petitioner'sobjec-9 Although Chairman Murphyjoins in the decision to set the electionaside, she does so solely on the basis of the Employer's reaffirmance of itsprior improperly motivated,and pre-critical period,promise to provide in-surance benefits to employees at the December 21 meeting with employees.Unlike her colleagues,she would not find that the Employer threatenedplant closure at the same meeting on the present state of the record. Theonly evidence adduced with respect to such a threat came by way of twoemployees'statements.One averred.[The Employer]also said that even though there were rumors goingaround that he had a buyer for his mine,itwas not true because he hadnot been contacted about selling his mine and he did not have a buyerfor it.He said that if the union won the election he didn'tknow howlong he could operate... .The second employee stated in relevant part:[The Employer]mentioned that word had been out that he had a buyerfor the mine and he wanted to make it clear that he had not had anoffer and was not thinking about selling it He said that if the unionwon the election he did not know how longtheywould let us worktion and set aside the election, and we shall directthat a second election be conducted.9[Direction of Second Election andExcelsiorfoot-note omitted from publication.]before theyclosed us down.He mentionedthat they may let us work aweek or a month but that he didn'tknow... .The Regional Director assumed this testimony was true,arguendo,forpurposes of determining whether Petitioner had madeouta prima faciecaseof objectionableconduct,and concludedthat it had not. Although Chair-man Murphywould find the firstemployee's testimony to establisha primafaciecase of objectionable conduct,she would find it necessary to send theissue to hearing before a HearingOfficer who could makefindings of factand credibility resolutions,inasmuch as the more specifictestimony of thesecond employee as towhat the Employersaid in this regardwould appearto indicatethat the Employerwas only suggestingthat the Union may havehad some reason of its own for terminating the Employer's operations andthat there was no suggestionby the Employer that it wouldtake such actionin reprisal for the employees'selectingthe Unionto representthem Underthese circumstances, it is not at all clear, in ChairmanMurphy'sview, whichof the employees' differing versionsof whatwas said at the meeting is themore accurate, or for that matter if either version would eventually be cred-ited.Accordingly,she would require a hearing before ruling on whether athreat to close the plant was made at the meeting.